

Exhibit 10.1
 
VISHAY PRECISION GROUP, INC. 2010 STOCK INCENTIVE PROGRAM
(AS AMENDED AND RESTATED EFFECTIVE JUNE 2, 2011)
 
     1. Purpose. The Vishay Precision Group Inc. 2010 Stock Incentive Program
(the “Program”) provides for the grant of stock options, restricted stock and
stock units to executive officers, key employees and directors of Vishay
Precision Group Inc. (the “Company”) and its subsidiaries. The purpose of the
Program is to enhance the long-term performance of the Company and to provide
the selected individuals with an incentive to improve the growth and
profitability of the Company by acquiring a proprietary interest in the success
of the Company.
 
     2. Definitions. Whenever used in the Program, the masculine pronoun shall
be deemed to include the feminine, the singular to include the plural, unless
the context clearly indicates otherwise, and the following capitalized words and
phrases shall have the meaning set forth below unless the context plainly
requires a different meaning:
 
          (a) “Agreement” means the written agreement between the Company and a
Participant, or other documentation, evidencing an Award.
 
          (b) “Award” means a Stock Option, Restricted Stock, Unrestricted Stock
or Stock Unit.
 
          (c) “Board” means the Board of Directors of the Company.
 
          (d) “Cause” means conduct by a Participant amounting to (1) fraud or
dishonesty against the Company, (2) willful misconduct, repeated refusal to
follow the reasonable directions of the Board of Directors of the Company, or
knowing violation of law in the course of performance of the duties of
Participant’s employment with the Company, (3) repeated absences from work
without a reasonable excuse, (4) intoxication with alcohol or drugs while on the
Company’s premises during regular business hours, (5) a conviction or plea of
guilty or no contest to a felony or a crime involving dishonesty, or (6) a
breach or violation of any Company policies regarding employee conduct, or a
breach or violation of the terms of any employment or other agreement between
Participant and the Company.
 
          (e) “Class B Common Stock” means the Class B common stock, $0.10 par
value per share, of the Company.
 
          (f) “Code” means the Internal Revenue Code of 1986, as amended.
 
          (g) “Committee” means the Compensation Committee of the Board of
Directors of the Company.
 
          (h) “Common Stock” means the common stock, par value $0.10 per share
of the Company, other than Class B Common Stock.
 
          (i) “Company” means Vishay Precision Group Inc. a Delaware
corporation, or any successor organization.
 

--------------------------------------------------------------------------------

 

          (j) “Consent” has the meaning prescribed in Section 13 below.
 
          (k) “Disability” means a physical or mental condition which, in the
judgment of the Committee, permanently prevents a Participant from performing
his usual duties for the Company or such other position or job which the Company
makes available to him and for which the Participant is qualified by reason of
his education, training and experience. In making its determination, the
Committee may, but is not required to, rely on advice of a physician competent
in the area to which such Disability relates. The Committee may make the
determination in its sole discretion and any decision of the Committee shall be
binding on all parties.
 
          (l) “Employee” means a full-time, nonunion, salaried employee, as that
term is understood under the common law, of the Company.
 
          (m) “Exercise Price” means the price per share at which Common Stock
may be purchased upon exercise of a Stock Option.
 
          (n) “Expiration Date” means the last date upon which a Stock Option
can be exercised, as described in Section 6(b).
 
          (o) “Fair Market Value” means, for any particular date, the last sale
price of the Common Stock on the New York Stock Exchange or, if no reported
sales take place on the applicable date, the average of the high bid and low
asked price of the Common Stock as reported for such date or, if no such
quotation is made on such date, on the next preceding day on which there were
quotations, provided that such quotations shall have been made within the ten
(10) business days preceding the applicable date. In the event that the Fair
Market Value cannot be thus determined, it shall be determined in good faith by
the Committee.
 
          (p) “Involuntary Termination” means a Termination of Employment but
does not include a Termination of Employment for Cause or a Voluntary
Resignation.
 
          (q) “Participant” means an individual to whom an Award is granted
pursuant to the Program.
 
          (r) “Program” means the 2010 Vishay Precision Group Inc. Stock
Incentive Program.
 
          (s) “Program Action” has the meaning prescribed in Section 13 below.
 
          (t) “Restricted Stock” means restricted shares of Common Stock that,
until vested, may not be transferred and are forfeitable.
 
          (u) “Retirement” means a Termination of Employment from the Company or
a Subsidiary, with the consent of the Company, on or after the earliest “normal
retirement age” defined under any tax qualified retirement plan maintained by
the Company.
 
-2-
 

--------------------------------------------------------------------------------

 

          (v) “Stock Option” or “Option” means a right to purchase shares of
Common Stock granted pursuant to Section 6 of this Program, which shall not be
treated as an incentive stock option under section 422 of the Code.
 
          (w) “Stock Unit” means the right to receive a share of Common Stock on
a date determined by the Committee and set forth in the applicable Agreement.
 
          (x) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock equal to 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.
 
          (y) “Termination of Employment” means the termination of the
employee-employer relationship between an Employee and the Company or a
Subsidiary, or the termination of service as a member of the Board, regardless
of the fact that severance or similar payments are made to the Participant, for
any reason, including, but not limited to, a Voluntary Resignation, Involuntary
Termination, termination for Cause, death, Disability or Retirement. The
Committee shall, in its absolute discretion, determine the effect of all matters
and questions relating to a Termination of Employment, including, but not by way
of limitation, the question of whether a leave of absence constitutes a
Termination of Employment, or whether a Termination of Employment is for Cause.
If a Participant is both an Employee and a member of the Board or if a
Participant ceases to be an Employee or Board member and immediately commences
service in the other capacity, then a Termination of Employment shall occur when
the Participant` is neither an Employee nor a member of the Board.
 
          (z) “Unrestricted Stock” means unrestricted shares of Common Stock.
 
          (aa) “Voluntary Resignation” means a Termination of Employment as a
result of the Participant’s resignation.
 
     3. Administration.
 
          (a) The Program shall be administered by the Committee, which shall
consist of at least two directors who are not Employees of the Company or a
Subsidiary. The members of the Committee shall be appointed by, and serve at the
pleasure of, the Board. To the extent required for transactions under the
Program to qualify for the exemptions available under Rule 16b-3 promulgated
under the Securities Exchange Act of 1934, the members of the Committee shall be
“non-employee directors” within the meaning of Rule 16b-3. To the extent
required for compensation realized from Awards to be deductible by the Company
pursuant to section 162(m) of the Code, the members of the Committee shall be
“outside directors” within the meaning of section 162(m). Notwithstanding the
foregoing, no grant of an Award shall be invalidated if the Committee is not so
constituted. If the Committee does not exist, or for any other reason determined
by the Board, the Board may take any action under the Program that would
otherwise be the responsibility of the Committee.
 
-3-
 

--------------------------------------------------------------------------------

 

          (b) The Committee shall have full authority, in its discretion, (a) to
determine the Employees of the Company or any Subsidiary to whom Awards shall be
granted and the terms and provisions of each Award, subject to the provisions of
this Program, (b) to exercise all of the powers granted to it under this
Program, (c) to construe, interpret and implement the Program and any Agreement,
(d) to prescribe, amend and rescind rules and regulations relating to this
Program, including rules governing its own operations, (e) to determine the
terms and provisions of the respective Agreement with each Participant, (f) to
make all determinations necessary or advisable in administering the Program, and
(g) to correct any defect, supply any omission and reconcile any inconsistency
in the Program. The Committee’s determinations under the Program need not be
uniform and may be made by it selectively among persons who receive, or are
eligible to receive, Awards under the Program (whether or not such persons are
similarly situated). The Committee’s decisions shall be final and binding on all
Participants.
 
          (c) Action of the Committee shall be taken by the vote of a majority
of its members. The determination of the Committee on all matters relating to
the Program or any Agreement (including, without limitation, the determination
as to whether an event has occurred resulting in a forfeiture or a termination
or reduction of the Company’s obligations in accordance with the terms of this
Program) shall be final, binding and conclusive. No member of the Committee
shall be liable for any action or determination made in good faith with respect
to the Program or any award thereunder.
 
          (d) Notwithstanding any other provision of the Program, the Committee
(or the Board acting instead of the Committee), may delegate to one or more
officers of the Company the authority to designate the individuals (other than
such officer(s) or any member of the Board), among those eligible to receive
awards pursuant to the terms of the Program, who will receive Awards and the
size of each such grant, to the fullest extent permitted by Section 157 of the
Delaware General Corporation Law (or any successor provision thereto).
 
          (e) With respect to Awards granted to members of the Board who are not
employees of the Company, the Program shall be administered (as otherwise set
forth in this Section 3), including determining which individuals shall receive
Awards and the terms of any such Awards, solely by the Board.
 
     4. Shares Available.
 
          (a) Subject to adjustment in accordance with Section 4(b), the number
of shares of Common Stock for which Awards may be granted under this Program is
500,000, which may consist of treasury shares or authorized but unissued shares.
The maximum number of shares of Common Stock subject to Awards granted under
this Program to any participating Employee for any year shall not exceed 250,000
shares, subject to adjustment in accordance with Section 4(b), below. To the
extent permitted by law, any shares of Common Stock attributable to the
unexercised or otherwise unsettled portion of any Award that is forfeited,
canceled, expires or terminates for any reason without being exercised or
otherwise settled in full shall again be available for the grant of Awards under
this Program, provided that no more than 500,000 shares of Common Stock
cumulatively shall be available under this Program at any time.
 
-4-
 

--------------------------------------------------------------------------------

 

          If (i) the Company withholds shares of Common Stock to satisfy its
minimum tax withholding requirements as provided in Section 16 of the Program,
(ii) an Option covering shares of Common Stock is exercised pursuant to an
arrangement under which the Participant receives shares of Common Stock having
an aggregate Fair Market Value equal to the excess of the Fair Market Value of
the Common Stock subject to the Option exercised over the aggregate Option
Exercise Price for such Options (“Immaculate Cashless Exercise”) or (iii) shares
of Common Stock are tendered to the Company in payment of the Exercise Price of
a Stock Option, other Options may not be granted covering (x) the shares of
Common Stock so withheld to satisfy the Company’s tax withholding requirements,
(y) the shares of Common Stock that were subject to such Option but not
delivered because of the Immaculate Cashless Exercise or (z) the shares of
Common Stock so tendered to pay the Exercise Price, as applicable. Options may
not be granted covering shares of Common Stock repurchased by the Company on the
open market with proceeds, if any, received by the Company on account of the
payment of the Exercise Price for an Option by Participants.
 
          (b) If there is any change in the outstanding shares of Common Stock
by reason of a stock dividend or distribution, or stock split-up, or by reason
of any merger, consolidation, spinoff or other corporate reorganization in which
the Company is the surviving corporation, the number of shares that may be
delivered under the Program and the number of shares subject to each outstanding
Award, and, if appropriate, the Exercise Price under each such Option, shall be
equitably adjusted by the Committee, whose determination shall be final, binding
and conclusive. After any adjustment made pursuant to this Section 4(b), the
number of shares subject to each outstanding Award shall be rounded down to the
nearest whole number.
 
     5. Eligibility. Officers, other Employees of the Company or a Subsidiary,
and members of the Board, who are responsible for or contribute to the
management, growth, and profitability of the business of the Company or a
Subsidiary are eligible for participation in this Program. The selection of
individuals for participation in the Program shall be made by the Committee,
based on a subjective evaluation of each individual’s performance and expected
future contribution to the Company and its Subsidiaries, and may take into
account the recommendations of the Chief Executive Officer of the Company.
 
     6. Granting of Stock Options.
 
          (a) Grant of Stock Options. The Committee, in its discretion, may
grant Stock Options during any year that this Program is in effect to any
eligible Employee. The terms of each Stock Option shall be contained in an
Agreement, which shall contain the number of shares of Common Stock covered by
the Option, the period during which the Option may be exercised, the Exercise
Price, and any additional terms and conditions not inconsistent with this
Program that the Committee deems to be appropriate. The Committee shall have
complete discretion in determining the number of shares of Common Stock subject
to each Option grant (subject to the share limitations set forth in Section
4(a)) and, consistent with the provisions of this Program, the terms, conditions
and limitations pertaining to each Option. The terms of Options need not be
uniform among Participants. By accepting a Stock Option, a Participant thereby
agrees that the Option shall be subject to all of the terms and conditions of
this Program and the applicable Agreement.
 
          (b) Option Term. The duration of each Option shall be specified in the
Agreement and shall not exceed ten (10) years.
 
-5-
 

--------------------------------------------------------------------------------

 

          (c) Option Price. The Exercise Price of the Common Stock purchasable
under any Stock Option shall be determined by the Committee and set forth in
each Agreement, subject to adjustment in accordance with Section 4(b). The
Exercise Price shall not be less than the Fair Market Value of a share of Common
Stock on the date the Option is granted.
 
          (d) Exercise of Stock Options. Each Agreement shall contain a vesting
schedule, which shall specify when the Stock Option shall become vested and thus
exercisable; provided, however, that subsequent to the grant of an Option, the
Committee, at any time before complete termination of such Option, may
accelerate the time or times at which such Option may be exercised in whole or
in part, and may permit the Participant or any other designated person acting
for the benefit of the Participant to exercise all or any part of the Option
during all or part of the remaining Option term specified in Section 6(a),
notwithstanding any provision of the Agreement to the contrary.
 
          (e) Termination of Employment.
 
               (i) Death or Disability. If a Participant has a Termination of
Employment as a result of death or Disability, the time at which the unexercised
portion of any Option becomes exercisable may be accelerated, including to make
the Option immediately exercisable in full. Except as otherwise provided in an
applicable Agreement, the Option, to the extent that it is not exercisable on
the date of termination, shall expire and terminate on such date of termination
and the Option, to the extent that it is exercisable (including after any
acceleration of vesting) on such date of termination, shall expire and terminate
on the earlier of the Expiration Date or first anniversary of the Participant’s
death or disability. Any exercise of an Option following a Participant’s death
shall be made only by the Participant’s executor or administrator, unless the
Participant’s will specifically disposes of such award, in which case such
exercise shall be made only by the recipient of such specific disposition. If a
Participant’s personal representative or the recipient of a specific disposition
shall be entitled to exercise an Option pursuant to the preceding sentence, such
representative or recipient shall be bound by all the terms and conditions of
the Program and the applicable Agreement which would have applied to the
Participant.
 
               (ii) Retirement. If a Participant has a Termination of Employment
due to Retirement, the time at which the unexercised portion of an Option
becomes exercisable may be accelerated, including to make the Option immediately
exercisable in full. Except as otherwise provided in an applicable Agreement,
the Option, to the extent that it is not exercisable on the date of Retirement,
shall expire and terminate on such date of Retirement and the Option, to the
extent that it is exercisable (including after any acceleration of vesting) on
such date of retirement, shall expire and terminate on the earlier of the
Expiration Date of the Option term or the first anniversary of the Participant’s
Retirement.
 
               (iii) Other Termination. Except as otherwise provided in an
applicable Agreement, if a Participant has a Termination of Employment for
reasons other than as provided in subsections (i) and (ii) above, the Option, to
the extent that it is not exercisable on the date of termination, shall expire
and terminate on such date of termination and the Option, to the extent that it
is exercisable (including after any acceleration of vesting) on such date of
termination, shall expire and terminate on the earlier of the Expiration Date of
the Option or on the 60th day after the Participant’s termination; provided,
however, that the unexercised portion of any Option (including any vested
portion) shall expire and terminate immediately upon a Termination of Employment
for Cause.
 
-6-
 

--------------------------------------------------------------------------------

 

               (iv) In the event that the Company in its sole discretion
determines that the Participant has, at any time during the 12-month period
following Termination of Employment violated the terms of any agreement with the
Company or a Subsidiary regarding (i) engaging in a business that competes with
the business of the Company or any Subsidiary, (ii) interfering in any material
respect with any contractual or business relationship of the Company or any
Subsidiary, or (iii) soliciting the employment of any person who was during such
12-month period, a director, officer, partner, Employee, agent or consultant of
the Company or a Subsidiary, then (x) all outstanding unexercised Stock Options
issued to the holder pursuant to the Program shall be forfeited and (y) upon
written request from the Company, the Participant shall pay to the Company any
gain realized upon the exercise of an Option within the 12-month period
preceding the violation or such other period as may be set forth in the
applicable Agreement.
 
          (f) Transfer of Option. Unless the Committee determines otherwise at
the time an Option is granted, no Option granted under the Program shall be
assignable or transferable other than by will or by the laws of descent and
distribution, and all Options shall be exercisable during the life of the
Participant only by the Participant or his legal representative.
 
          (g) Substituted Options. Notwithstanding anything to the contrary in
this Section 6, any Option issued in substitution for an Option previously
issued by another entity, which substitution occurs in connection with a
transaction to which Code section 424(a) is applicable, may provide for an
Exercise Price computed in accordance with such Code section and the regulations
thereunder and may contain such other terms and conditions as the Committee may
prescribe to cause such substitute Option to contain as nearly as possible the
same terms and conditions (including the applicable vesting and termination
provisions) as those contained in the previously issued Option being replaced
thereby.
 
     7. Exercise of Stock Options. A Stock Option shall be exercised by the
delivery of a written notice of exercise to the Vice President and Secretary of
the Company, or such other person specified by the Committee, setting forth the
number of shares of Common Stock with respect to which the Option is to be
exercised, accompanied by full payment of the Exercise Price and, pursuant to
Section 16 any required withholding taxes. Payment of the Exercise Price for the
shares of Common Stock being purchased shall be made: (a) by certified or
official bank check (or the equivalent thereof acceptable to the Company), or
(b) at the discretion of the Committee and to the extent permitted by law, by
such other provision as the Committee may from time to time prescribe. The
Committee may allow exercises to be made by means of a “brokered cashless
exercise,” with the delivery of payment as permitted under Federal Reserve Board
Regulation T, subject to applicable securities law restrictions, or by any other
means which the Committee determines to be consistent with the Program’s purpose
and applicable law. Payment shall be made on the date that the Option or any
part thereof is exercised, and no shares shall be issued or delivered upon
exercise of an Option until full payment has been made by the Participant.
Promptly after receiving payment of the full Exercise Price, the Company shall,
subject to the provisions of Section 13, deliver to the Participant, or to such
other person as may then have the right to exercise the Option, a certificate
for the shares of Common Stock for which the Option has been exercised.
 
-7-
 

--------------------------------------------------------------------------------

 

     8. Employees Based Outside of the United States. Notwithstanding any
provision of this Program to the contrary, in order to foster and promote the
achievement of the purposes of the Program, or to comply with these provisions
in other countries in which the Company or any Subsidiary operates or has
Employees, the Committee, in its sole discretion, shall have the power and
authority to (i) determine which Employees employed outside the United States
are eligible to participate in the Program, (ii) modify the terms and conditions
of any Options granted to Employees who are employed outside the United States
(including the grant of stock appreciation rights, as described in the following
paragraph, in lieu of Stock Options), and (iii) establish subprograms, modified
Option exercise procedures and other terms and procedures to the extent such
actions may be necessary or advisable.
 
     The Committee in its discretion may grant stock appreciation rights in lieu
of Stock Options to Employees employed outside the United States. A stock
appreciation right shall provide an Employee the right to receive in cash the
difference between the Fair Market Value of a share of Common Stock on the grant
date and the exercise date, and otherwise shall have the same terms and
conditions as a Stock Option granted hereunder. Stock appreciation rights
granted under this Section 8 shall be considered as Stock Options for the
application of the limitations in Section 4(a) of the Program.
 
     9. No Rights as a Stockholder. No Participant (or other person having the
right to exercise an Option) shall have any of the rights of a stockholder of
the Company with respect to shares subject to an Option until the issuance of a
stock certificate to such person for such shares or the establishment of an
account evidencing ownership of such shares in uncertificated form, except as
otherwise provided in Section 4(b).
 
     10. Restricted Stock.
 
          (a) Restricted Stock Grants. The Committee may grant Restricted Stock
to such key persons, in such amounts, and subject to such vesting and forfeiture
provisions and other terms and conditions as the Committee shall determine in
its sole discretion, subject to the provisions of the Program. The terms of a
grant of Restricted Stock shall be contained in an Agreement, which shall
contain the number of shares of Restricted Stock granted, when the Restricted
Stock vests and any additional terms and conditions not inconsistent with this
Program that the Committee deems to be appropriate If the Restricted Stock is
newly issued by the Company, the Participant must make payment to the Company or
its exchange agent in an amount at least equal to the par value of the shares as
required by the Committee and in accordance with the Delaware General
Corporation Law.
 
          (b) Issuance of Stock Certificate(s). Promptly after the Committee
grants Restricted Stock to a Participant, the Company or its exchange agent
shall issue to the Participant a stock certificate or stock certificates for the
shares of Common Stock covered by the Award or shall establish an account
evidencing ownership of the stock in uncertificated form. Upon the issuance of
such stock certificate(s) or establishment of such account, the Participant
shall have the rights of a stockholder with respect to the restricted stock,
subject to: (i) the nontransferability restrictions and forfeiture provision
described in Sections 10(d) and 10(e); (ii) in the Committee’s discretion, a
requirement that any dividends paid on such shares shall be held in escrow until
all restrictions on such shares have lapsed; and (iii) any other restrictions
and conditions contained in the applicable Agreement.
 
-8-
 

--------------------------------------------------------------------------------

 

          (c) Custody of Stock Certificate(s). Unless the Committee shall
otherwise determine, any stock certificates issued evidencing shares of
restricted stock shall remain in the possession of the Company until such shares
are free of any restrictions specified in the applicable Agreement. The
Committee may direct that such stock certificate(s) bear a legend setting forth
the applicable restrictions on transferability or, if the Restricted Stock is in
book entry form, that such book entry or account be subject to electronic coding
or stop order indicating that such shares of Restricted Stock are restricted by
the terms of the Program. Such legend, electronic coding or stop order shall not
be removed until such shares of Restricted Stock vest.
 
          (d) Nontransferability. Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as otherwise
specifically provided in this Program or the applicable Agreement. The Committee
at the time of grant shall specify the date or dates (which may depend upon or
be related to a period of continued employment with the Company, the attainment
of performance goals or other conditions or a combination of such conditions) on
which the nontransferability of the restricted stock shall lapse.
 
          (e) Termination of Employment. Except as may otherwise be provided by
the Committee at any time prior to a Participant’s Termination of Employment, a
Participant’s Termination of Employment for any reason (including death) shall
cause the immediate forfeiture of all Restricted Stock that has not yet vested
as of the date of such Termination of Employment. Unless the Board or the
Committee determines otherwise, all dividends paid on such shares also shall be
forfeited, whether by termination of any escrow arrangement under which such
dividends are held, by the Participant’s repayment of dividends received
directly, or otherwise.
 
     11. Unrestricted Stock. The Committee may grant (or sell at a purchase
price at least equal to par value) shares of Common Stock free of restrictions
under the Program, to such key persons and in such amounts as the Committee
shall determine in its sole discretion. Shares may be thus granted or sold in
respect of past services or other valid consideration.
 
     12. Stock Units.
 
          (a) Stock Unit Grants. The Committee may grant Stock Units to such key
persons, in such amounts, and subject to such terms and conditions as the
Committee shall determine in its discretion, subject to the provisions of the
Program. The terms of a grant of Stock Units shall be contained in an Agreement,
which shall contain the number of Stock Units granted, whether the Stock Unit is
subject to vesting and, to the extent applicable, when the Stock Units vest,
when the shares of Common Stock will be issued and any additional terms and
conditions not inconsistent with this Program that the Committee deems to be
appropriate. Unless the applicable Agreement provides otherwise, a share of
Common Stock will be issued immediately upon vesting of a Stock Unit. Stock
Units may be awarded independently of or in connection with any other Award
under the Program.
 
-9-
 

--------------------------------------------------------------------------------

 

          (b) Nontransferability. Stock Units may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as otherwise
specifically provided in this Program or the applicable Agreement.
 
          (c) Vesting. Stock Units may be granted fully vested or subject to
vesting. If a Stock Units is subject to vesting, the Committee at the time of
grant shall specify the date or dates (which may depend upon or be related to a
period of continued employment with the Company, the attainment of performance
goals or other conditions or a combination of such conditions) on which the
Stock Units shall vest.
 
          (d) Termination of Employment. Except as may otherwise be provided by
the Committee at any time prior to a Participant’s Termination of Employment, a
Participant’s termination of employment for any reason (including death) shall
cause the immediate forfeiture of all Stock Units that have not yet vested as of
the date of such Termination of Employment.
 
     13. Consents and Approvals. If the Committee shall at any time determine
that any Consent (as hereinafter defined) is necessary or desirable as a
condition of, or in connection with, the issuance of shares under the Program or
the taking of any other action thereunder (each such action being hereinafter
referred to as a “Program Action”), then such Program Action shall not be taken,
in whole or in part, unless and until such Consent shall have been effected or
obtained to the full satisfaction of the Committee. The term “Consent” as used
herein with respect to any Program Action means (a) any and all listings,
registrations or qualifications in respect thereof upon any securities exchange
or under any federal, state or local law, rule or regulation, (b) any and all
written agreements and representations by the Participant with respect to the
disposition of shares, or with respect to any other matter, which the Committee
shall deem necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made and (c) any and all
consents, clearances and approvals in respect of a Program Action by any
governmental or other regulatory bodies.
 
     14. Change in Control.
 
          (a) Change in Control Defined. A “Change in Control” shall be deemed
to have occurred at such time as:
 
               (i) a “person” or “group” within the meaning of Section 13(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) (other than the Company
or any of its Subsidiaries or any employee benefit plans of the Company or any
of its Subsidiaries or any Permitted Holders) becomes the direct or indirect
“beneficial owner”, as defined in Rule 13d-3 under the Exchange Act, of 50% or
more, in the aggregate, of the voting power of the (x) Common Stock and Class B
Common Stock then outstanding or (y) other capital stock into which the Common
Stock or Class B Common Stock is reclassified or changed;
 
               (ii) the consummation of any share exchange, consolidation or
merger of the Company pursuant to which the Common Stock will be converted into
cash, securities or other property or any sale, lease or other transfer in one
transaction or a series of transactions of all or substantially all of the
consolidated assets of the Company and its Subsidiaries, taken as a whole, to
any person other than to a Subsidiary of the Company; provided, however, that a
transaction where the holders of the Common Stock and the Class B Common Stock
immediately prior to such transaction own, directly or indirectly, more than 50%
of aggregate voting power of all classes of common equity of the continuing or
surviving corporation or transferee entitled to vote generally in the election
of directors immediately after such event shall not be a Change in Control;
 
-10-
 

--------------------------------------------------------------------------------

 

               (iii) the Continuing Directors cease to constitute at least a
majority of the Company’s board of directors; or
 
               (iv) the stockholders of the Company approve any plan or proposal
for the liquidation or dissolution of the Company.
 
     “Permitted Holder” means each of Dr. Felix Zandman or his wife, children or
lineal descendants, the Estate of Mrs. Luella B. Slaner or her children or
lineal descendants, any trust established for the benefit of such persons, or
any “person” (as such term is used in Section 13(d) or 14(d) of the Exchange
Act), directly or indirectly, controlling, controlled by or under common control
with any such person mentioned in this paragraph or any trust established for
the benefit of such persons or any charitable trust or non-profit entry
established by a Permitted Holder, or any group in which such Permitted Holders
hold more than a majority of the voting power of the Common Stock and Class B
Common Stock deemed to be beneficially owned by such group.
 
     “Continuing Director” means a director who either was a member of the Board
of Directors on April 1, 2008 or who becomes a member of the Board of Directors
subsequent to that date and whose election, appointment or nomination for
election by the stockholders of the Company is duly approved by a majority of
the Continuing Directors on the Board of Directors at the time of such approval,
either by a specific vote or by approval of the proxy statement issued by the
Company on behalf of the Board of Directors in which such individual is named as
nominee for director.
 
          (b) Effect of a Change in Control.
 
               (i) Upon the occurrence of a Change in Control, the Committee may
cause all or some of the Awards outstanding under the Program to be fully vested
as of the effective date of the Change in Control.
 
               (ii) Upon the occurrence of a Change in Control that results in
(i) a dissolution or liquidation of the Company, (ii) a sale of all or
substantially all of the Company’s assets, (iii) a merger or consolidation
involving the Company in which the Company is not the surviving corporation or
(iv) a merger or consolidation involving the Company in which the Company is the
surviving corporation but the holders of shares of Common Stock receive
securities of another corporation and/or other property, including cash, the
Committee shall, in its absolute discretion (which may include not treating all
Options uniformly), elect to either:
 
-11-
 

--------------------------------------------------------------------------------

 

                    (1) amend each Stock Option so that it becomes exercisable
in full at least two weeks before the occurrence of such event and expires upon
the occurrence of such event;
 
                    (2) cancel, effective immediately prior to the occurrence of
such event, each Stock Option outstanding immediately prior to such event
(whether or not then exercisable), and, in full consideration of such
cancellation, pay to the Participant an amount in cash, for each share of Common
Stock subject to such Stock Option equal to the excess of (x) the value, as
determined by the Committee in its absolute discretion, of the property
(including cash) received by the holder of a share of Common Stock as a result
of such event over (y) the Exercise Price of such Stock Option; or
 
                    (3) provide for the exchange of each Stock Option
outstanding immediately prior to such event (whether or not then exercisable)
for an option on some or all of the property which a holder of the number of
shares of Common Stock subject to such Stock Option would have received and,
incident thereto, make an equitable adjustment as determined by the Committee in
its absolute discretion in the Exercise Price of the Stock Option, or the number
of shares or amount of property subject to the Stock Option or, if appropriate,
provide for a cash payment to the Participant in partial consideration for the
exchange of the Stock Option.
 
     15. Limitations Imposed by Section 162(m)
 
          (a) Qualified Performance-Based Compensation. The Committee may make
the granting and/or vesting of an Award subject to the attainment of one or more
pre-established objective performance goals during a performance period, as set
forth below. It is intended that the compensation realized by the Participant
from such Awards would qualify as “qualified performance-based compensation”
within the meaning of Code section 162(m).
 
               (i) Performance Goals. Prior to the ninety-first (91st) day of
the applicable performance period or during such other period as may be
permitted under section 162(m) of the Code, the Committee shall establish one or
more objective performance goals with respect to such performance period. Such
performance goals shall be expressed in terms of one or more of the following
criteria: (a) earnings (either in the aggregate or on a per-share basis,
reflecting dilution of shares as the Committee deems appropriate and, if the
Committee so determines, net of or including dividends); (b) adjusted net income
(meaning net income, excluding specified items of income, expense, gain or loss,
including, without limitation, any or all of restructuring and related severance
costs, fixed asset or inventory write-downs and related purchase commitment
charges, impairment charges for goodwill or indefinite-lived intangible assets,
and individually material one-time gains or charges); (c) adjusted operating
income (meaning operating income, excluding specified items of income, expense,
gain or loss, including, without limitation, any or all of restructuring and
related severance costs, fixed asset or inventory write-downs and related
purchase commitment charges, impairment charges for goodwill or indefinite-lived
intangible assets, and individually material one-time gains or charges), (d)
gross or net sales; (e) cash flow(s) (including either operating or net cash
flows); (f) financial return ratios; (g) total shareholder return, shareholder
return based on growth measures or the attainment by the shares of a specified
value for a specified period of time, share price or share price appreciation;
(h) value of assets, return or net return on assets, net assets or capital
(including invested capital); (i) adjusted pre-tax margin; (j) margins, profits
and expense levels; (k) dividends; (l) market share, market penetration or other
performance measures with respect to specific designated products or product
groups and/or specific geographic areas; (m) reduction of losses, loss ratios or
expense ratios; (n) reduction in fixed costs; (o) operating cost management; (p)
cost of capital; (q) debt reduction; (r) productivity improvements; (s)
inventory turnover measurements; or (t) customer satisfaction based on specified
objective goals or a Company-sponsored customer survey. Each such performance
goal (A) may be expressed (1) with respect to the Company as a whole or with
respect to one or more divisions or business units, (2) on a pre-tax or
after-tax basis, (3) on an absolute and/or relative basis, and (B) may employ
comparisons with past performance of the Company (including one or more
divisions) and/or the current or past performance of other companies, and in the
case of earnings-based, net income-based or operating income-based measures, may
employ comparisons to net revenues, capital, stockholders’ equity and shares
outstanding.
 
-12-
 

--------------------------------------------------------------------------------

 

     To the extent applicable, the measures used in performance goals set under
the Program shall be determined in accordance with generally accepted accounting
principles (“GAAP”) and in a manner consistent with the methods used in the
Company’s regular reports on Forms 10-K and 10-Q, without regard to any of the
following, unless otherwise determined by the Committee consistent with the
requirements of section 162(m)(4)(C) and the regulations thereunder:
 
                    (1) all items of gain, loss or expense for a fiscal year
that are related to special, unusual or non-recurring items, events or
circumstances affecting the Company or the financial statements of the Company;
 
                    (2) all items of gain, loss or expense for a fiscal year
that are related to (i) the disposal of a business or discontinued operations or
(ii) the operations of any business acquired by Company during the fiscal year;
and
 
                    (3) all items of gain, loss or expense for a fiscal year
that are related to changes in accounting principles or to changes in applicable
law or regulations.
 
                    (4) To the extent any objective performance goals are
expressed using any earnings or sales-based measures that require deviations
from GAAP, such deviations shall be at the discretion of the Committee and
established at the time the applicable performance goals are established.
 
               (ii) Performance Period. The Committee in its sole discretion
shall determine the length of each performance period.
 
          (b) Nonqualified Deferred Compensation. Notwithstanding any other
provision hereunder, if and to the extent that the Committee determines the
Company’s federal tax deduction in respect of an Award may be limited as a
result of section 162(m) of the Code, with respect to Restricted Stock or Stock
Units, the Committee may require the Participant to surrender to the Committee
any certificates with respect to Restricted Stock and agreements with respect to
Stock Units, in order to cancel the awards of such Restricted Stock or Stock
Units. In exchange for such cancellation, the Committee shall credit to a book
account a cash amount equal to the Fair Market Value of the shares of Common
Stock subject to such Awards. The amount credited to the book account shall be
paid to the Participant within 30 days after the date that compensation paid to
the grantee no longer is subject to the deduction limitation under section
162(m) of the Code. The Participant shall have no rights in respect of such book
account and the amount credited thereto shall not be transferable by the
Participant other than by will or laws of descent and distribution. The
Committee may credit additional amounts to such book account as it may determine
in its sole discretion. Any book account created hereunder shall represent only
an unfunded, unsecured promise by the Company to pay the amount credited thereto
to the Participant in the future.
 
-13-
 

--------------------------------------------------------------------------------

 

     16. Tax Withholding. The Company shall withhold any taxes required to be
withheld by federal, state or local government in connection with an Award. The
Company shall have the right to require a Participant to remit to the Company an
amount sufficient to satisfy any federal, state and local withholding tax
requirements prior to the delivery of any certificate or certificates for
shares. A Participant may pay the withholding tax in cash, or, if the Agreement
provides, a Participant may also elect to have the number of shares of Common
Stock he is to receive reduced by the smallest number of whole shares of Common
Stock which, when multiplied by the Fair Market Value of the shares determined
as of the date on which the amount of tax to be withheld is determined, is
sufficient to satisfy federal, state and local, if any, withholding taxes
arising from the Award. Any such election must be made on or before the date on
which the amount of tax required to be withheld is determined.
 
     17. Right of Discharge Reserved. Nothing in the Program or in any Agreement
shall confer upon any Participant the right to continue as an Employee or
executive officer of the Company or any Subsidiary, or affect any right which
the Company may have to terminate such Employee or executive officer.
 
     18. Amendment.
 
          (a) In General. The Board may amend the Program, and the Committee may
amend any outstanding Agreement, in any respect whatsoever, except that, other
than pursuant to Section 14(b), no amendment to an outstanding Agreement shall
materially impair any rights or materially increase any obligations of any
Participant under any Award without the consent of the Participant (or, after
the Participant’s death, the person succeeding to the Participant’s interests
with respect to the Award). An amendment shall be subject to stockholder
approval to the extent necessary for compliance with Code section 162(m) and
other applicable law or regulation.
 
          (b) Repricing of Options and Cash Buyouts. Notwithstanding any
provision in the Program to the contrary, neither the Board nor the Committee
may, without obtaining prior approval by the Company’s shareholders:
 
               (i) Reduce the Exercise Price of any issued and outstanding
Option granted under the Program at any time during the term of such Option
(other than by adjustment pursuant to Section 4(b) of the Program relating to
changes in capitalization); or
 
-14-
 

--------------------------------------------------------------------------------

 

               (ii) Authorize the Company to purchase Options or exchange
Options for cash or other property, except to the extent specifically authorized
under circumstances described in Section 7, Section 14(b) or Section 16 of the
Program relating to Immaculate Cashless Exercise, change in control and tax
withholding, respectively.
 
     19. Term of the Program. This Program initially became effective on July 6,
2010, the date approved by the stockholder of the Company. The Program, as
amended and restated, is effective on June 2, 2011, the date the amendment and
restatement was adopted by the Board. The Program shall terminate upon the
earlier of (i) the date on which all Common Stock available under this Program
have been issued, (ii) the tenth anniversary of the effective date, or (iii) the
termination of this Program by the Committee subject to approval of the Board of
Directors of the Company. No Award may be granted after the termination of the
Program. Any outstanding Awards as of the date the Program terminates shall
remain in full force and effect, subject to the terms of the Program and the
relevant Agreement relating to such Award.
 
     20. Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board of Directors, shall be indemnified and held harmless
by the Company from and against any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
a party or in which such person may be involved by reason of any action taken or
failure to act under the Program and against and from any and all amounts paid
by such person in settlement thereof with the Company’s approval, or paid by
such person in satisfaction of any judgment in any such action, suit or
proceeding against such person, provided such person shall give the Company an
opportunity, at its own expense, to handle and defend the same before such
person undertakes to handle and defend it on such person’s own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled from the Company, as a
matter of law, or otherwise.
 
     21. Successors. All obligations of the Company under the Program, with
respect to any Award granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger consolidation or otherwise, of all or substantially
all of the business and/or assets of the Company.
 
     22. Severability. In the event any provision of the Program shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Program, and the Program shall be construed
and enforced as if the illegal or invalid provision had not been included.
 
     23. Governing Law. This Program and any grant of Awards made and any action
taken hereunder shall be subject to and construed and interpreted in accordance
with the laws of the State of Delaware, without giving effect to principles of
conflict of laws.
 
-15-
 

--------------------------------------------------------------------------------

 

VISHAY PRECISION GROUP, INC.
 
2010 Stock Incentive Program
 
2010 ISRAELI ADDENDUM
 
     This 2010 Israeli Addendum is implemented for appropriate administration of
the 2010 Stock Incentive Program in Israel. It shall form a part of the 2010
Stock Incentive Program of Vishay Precision Group Inc., and it shall apply only
to Employees who are (i) deemed residents of the State of Israel for the purpose
of Israeli tax laws; and (ii) employed by Vishay Precision Group, Inc. or any of
its Israeli Subsidiaries.
 

  By:  /s/ William Clancy         William Clancy   Executive Vice President  
Chief Financial Officer       Dated: August 18, 2010


--------------------------------------------------------------------------------

 

Vishay Precision Group Inc.
 
2010 Stock Incentive Program
 
2010 ISRAELI ADDENDUM
 
1.     Purpose of the Addendum: This 2010 Israeli Addendum shall form an
integral part of the 2010 Stock Incentive Program (the “Program”) of Vishay
Precision Group Inc. (the "Company"), and it shall apply only to Employees who
are (i) deemed residents of the State of Israel for the purpose of Israeli tax
laws; and (ii) employed by the Company or any of its Israeli Subsidiaries.
 
This Addendum modifies the Program so that it shall comply with the requirements
set by the Israeli Tax Ordinance and the Rules (as defined below).
 
The Program and this 2010 Israeli Addendum are complimentary to each other and
shall be read and deemed as one. Any requirements provided in this Addendum
shall be in addition to the requirements provided in the Program and in the
Agreement. In the event of a conflict, whether explicit or implied, between the
provisions of the Program and this Addendum, the latter shall govern and
prevail.
 

2.       Definitions:       (a)       Unless otherwise defined herein, the terms
defined in the Program shall have the same defined meaning in this Addendum.    
  (b)   For the purposes of this Addendum, the following terms shall have the
meaning ascribed thereto as set forth below:           (i)       "Addendum"
means this 2010 Israeli Addendum, as amended from time to time.           (ii)  
"Rights" means stock options, stock and stock units granted by the Company
granted in accordance with the terms of the Program.           (iii)  
"Additional Rights" means any distribution of rights granted in accordance with
the terms of the Program, in connection with 102 Trustee Rights (as defined
below) and/or with the Common Shares issued pursuant to such Rights.          
(iv)   "Controlling Shareholder" shall have the same meaning ascribed to it in
Section 32(9) of the Tax Ordinance (as defined below).           (v)  
"Employee" shall have the same meaning ascribed to it Section 102.          
(vi)   "Lock-up Period" means the period during which the Trustee shall hold on
behalf of the Employee Section 102 Trustee Rights granted to an Employee or, the
underlying Common Shares as well as any Additional Rights distributed in
connection therewith, in accordance with the terms and conditions set forth in
Section 102, pursuant to the Company's Section 102(b) Route Election, as
applicable, and the Rules.

 
-17-
 

--------------------------------------------------------------------------------

 


                     (vii)         "Section 102" means Section 102 of the
Israeli Income Tax Ordinance [New Version], 1961 and the Rules, as applicable,
and any regulations, rules, orders or procedures promulgated thereunder, all as
amended from time to time.           (viii)   “Non-Employee” means a consultant,
adviser, service provider or any other person who is not an Employee.          
            (ix)   "Rules" means Income Tax Rules (Tax Relief upon the Allotment
of Shares to Employees), 2003.           (x)   "Section 3(i)" means Section 3(i)
of the Tax Ordinance and the applicable rules or regulations thereto, all as
amended from time to time.           (xi)   "Section 3(i) Right" means a Right
granted pursuant to Section 3(i).           (xii)   “Section 102 Trustee Right"
means a Right intended to qualify, under the provisions of Section 102(b) of the
Tax Ordinance (including the Section 102(b) Route Election), as either:        
    i. “Ordinary Income Right Through a Trustee” for the special tax treatment
under Section 102(b)(1) and the “Ordinary Income Route”, or             ii.
“Capital Gain Right Through a Trustee"” for the special tax treatment under
Section 102(b)(2) and the “Capital Route”.           (xiii)   “Section 102(b)
Route Election” means the right of the Company to choose either the “Capital
Route” (as set under Section 102(b)(2)), or the “Ordinary Income Route” (as set
under Section 102(b)(1)), but subject to the provisions of Section 102(g) of the
Tax Ordinance, as further specified in Section 5 below.           (xiv)  
“Section 102 Non-Trustee Right” means a Right granted not through a trustee
under the terms of Section 102(c) of the Tax Ordinance.           (xv)   “Tax
Ordinance” means the Israeli Income Tax Ordinance, 1961.           (xvi)  
"Trustee" means a person or an entity, appointed by the Company and approved in
accordance with the provisions of Section 102, to hold in trust on behalf of the
Employees the granted Rights, or the underlying Common Shares, as well as all
Additional Rights granted in connection therewith, in accordance with the
provisions of Section 102.           (xvii)   "Trust Agreement" means a written
agreement between the Company and the Trustee, which sets forth the terms and
conditions of the trust and is in accordance with the provisions of Section 102.
  3.         Administration: Further to the authorities of the Committee, as
detailed in Section 3 of the Program, with regard to this Addendum, the
Committee shall have full power and authority, at all times, to: (i) designate
Rights as an: Section 102 Trustee Right, Section 102 Non-Trustee Right or
Section 3(i) Right; (ii) make a Section 102(b) Route Election (subject to the
limitations set under Section 102(g)); and (iii) determine any other matter and
execute any document which are necessary or desirable for, or incidental to, the
administration of the Addendum and the grant of Rights hereunder.

 
-18-
 

--------------------------------------------------------------------------------

 


4.       Eligibility: Subject to the terms and conditions of the Program,
Section 102 Trustee Rights and Section 102 Non-Trustee Rights may be granted
only to Employees of the Company or its Subsidiary provided that such Subsidiary
is "employing company" within the meaning of Section 102(a) of the Tax
Ordinance. Section 3(i) Rights may be granted only to Non-Employees and/or
Employees who are Controlling Shareholders prior to and/or after the issuance of
the Rights.   5.   Section 102(b) Route Election: No Section 102 Trustee Rights
may be granted under this Addendum to any eligible Employee, unless and until,
the Company's election of the type of Section 102 Trustee Rights, either as
"Ordinary Income Right Through a Trustee" or as "Capital Gain Right Through a
Trustee", is appropriately filed with the Income Tax Authorities before the
first date of grant of Section 102 Trustee Right. Such Section 102(b) Route
Election shall become effective beginning the first date of grant of a Section
102 Trustee Right under this Addendum and shall remain in effect until the end
of the year following the year during which the Company first granted Section
102 Trustee Rights. The Section 102(b) Route Election shall obligate the Company
to grant only the type of Section 102 Trustee Right it has elected, and shall
apply to all Employees who were granted Section 102 Trustee Rights during the
period indicated herein, all in accordance with the provisions of Section 102(g)
of the Tax Ordinance. For avoidance of doubt, it is clarified that the Company
does not obligate itself to file a Section 102(b) Route Election, and in any
case, such Section 102(b) Route Election shall be at the sole discretion of the
Company. It is further clarified that such Section 102(b) Route Election shall
not prevent the Company from granting Section 102 Non-Trustee Rights
simultaneously.              6.   Trustee:       (a)      Section 102 Trustee
Rights, which shall be granted under the Addendum and any Common Shares issued
pursuant to such Rights shall be issued to the Trustee who shall hold the same
in trust for the benefit of the Employees at least for the applicable Lock-up
Period. Upon the expiration of the Lock-up Period and subject to any further
period included in the Program and/or in the Agreement, the Trustee may release
Section 102 Trustee Rights or Common Shares issued pursuant to such Rights to
Employee only after the Employee's full payment of his or her tax liability in
connection therewith due pursuant to the Tax Ordinance and the Rules.          
    (b)   Notwithstanding the above, in the event that an Employee shall elect
to release Section 102 Trustee Rights or the Common Shares issued pursuant to
such Rights prior to the expiration of the Lock-up Period, the sanctions under
Section 102 shall apply to and shall be borne solely by the Employee.       (c)
  Any Additional Rights distributed to Employees shall be deposited with and/or
issued to the Trustee for the benefit of the Employees, and shall be held by the
Trustee for the applicable Lock-up Period in accordance with the provisions of
Section 102 and the Rules.       (d)   Upon receipt of Section 102 Trustee
Rights, an Employee will sign the Agreement, which shall be deemed as the
Employee’s undertaking to exempt the Trustee from any liability in respect of
any action or decision duly taken and bona fide executed in relation with the
Plan, the Addendum and any Right, Common Share or other rights received by the
Employee in connection therewith.

 
-19-
 

--------------------------------------------------------------------------------

 


    (e)       The Trustee and the Employees shall comply with the Tax Ordinance,
the Rules and the provisions of the Trust Agreement.   7.       Issuance Section
102 Trustee Rights: The Company may grant Section 102 Trustee Rights after the
passage of thirty (30) days' following the delivery, to the appropriate Israeli
Income Tax Authorities, of a request for approval of the Program and the
Addendum as well as the Trustee according to Section 102. Notwithstanding the
above, if within ninety (90) days' following the delivery of such request, the
tax officer notifies the Company of its decision not to approve the Program
and/or the Addendum, the Rights, which were intended to be granted as Section
102 Trustee Rights, shall be deemed to be Section 102 Non-Trustee Rights, unless
otherwise was approved by the tax officer.   8.   Fair Market Value: Without
derogating from the definition of Fair Market Value in the Program and solely
for the purpose of determining the tax liability with respect to the grant of
Capital Gain Right Through a Trustee pursuant to Section 102(b)(3), (i) if at
the Date of Grant the Company’s stock is listed on any established stock
exchange or a national market system or if the Company’s stock will be
registered for trading within ninety (90) days following the Date of Grant, the
Fair Market Value of a share of Common Stock at the Date of Grant shall be
determined in accordance with the average value of the Company’s Common Stock on
the thirty (30) trading days preceding the Date of Grant or on the thirty (30)
trading days following the date of registration for trading, as the case may be;
(ii) if the stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value shall be the mean between
the high bid and low asked prices for the Common Stock on the last market
trading day prior to the day of determination; or (iii) in the absence of an
established market, the Fair Market Value thereof shall be determined in good
faith by the Company.           9.   Tax Consequences:       (a)   Any tax
consequences arising from the grant or exercise of any Right, from the payment
for Common Shares covered thereby or from any other event or act (of the
Employee, the Company, its Subsidiaries or the Trustee) hereunder, shall be
borne solely by the Employee. The Company and/or its Subsidiaries and/or the
Trustee shall withhold taxes according to the requirements under the Tax
Ordinance, the Rules and any other applicable laws, rules, and regulations,
including withholding taxes at source. The Company and/or the Trustee shall not
be required to release any Share certificate to the Employee until all required
payments have been fully made.           Furthermore, the Employee shall agree
to indemnify the Company, the Subsidiary that employs the Employee and the
Trustee and hold them harmless against and from any and all liability for any
such tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Employee.       (b)   In the event that
Employee shall cease to be employed by the Company or its Subsidiary for any
reason, the Employee shall be obligated upon the Company's, the Subsidiary's or
the Trustee's first demand to provide the Company, its Subsidiary and the
Trustee with a security or guarantee, in the degree and manner satisfactory to
them, to cover any future tax obligation resulting from the disposition of the
Rights and/or the Common Shares acquired thereunder.

 
-20-
 

--------------------------------------------------------------------------------

 


        (c)       With regard to Section 102 Trustee Rights, to the extent
Section 102 and/or the Assessing Officer's approval require the Addendum to
contain specified provisions in order to qualify the Rights for preferential tax
treatment, such provisions shall be deemed to be stated in this Addendum and to
be an integral part hereof.   10.   Non-Transferability: Notwithstanding
anything in the Program to the contrary, with regard to Section 102 Trustee
Rights and the shares of Common Stock issued pursuant to such Rights, as long as
such Rights and/or Shares are held by the Trustee on behalf of the Employee, all
rights of the Employee with respect thereto are personal and cannot be
transferred, assigned, pledged or mortgaged, other than by will or by the laws
of descent and distribution.   11.   Governing Tax Law: This Addendum and all
instruments issued thereunder or in connection therewith shall be governed by
and construed and enforced in accordance with the tax laws of the state of
Israel, without giving effect to the principles of conflict of laws.   12.  
Effectiveness: This Addendum shall be effective with respect to Rights granted
prior to or after its adoption by the Company.

 
*          *          *
 
-21-
 

--------------------------------------------------------------------------------